



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Deane, 2014 ONCA 297

DATE: 20140417

DOCKET: C57243

Rosenberg, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Forbes Deane

Appellant

Robert Hossein Tanha, for the appellant

Sandy Thomas, for the respondent

Heard: April 4, 2014

On appeal from the conviction entered on January 18, 2013
    by Justice Donald J. Halikowski of the Ontario Court of Justice, sitting
    without a jury.

APPEAL BOOK ENDORSEMENT

[1]

This case turned on the credibility of the appellant. Unfortunately, the
    trial judges reasons fail to adequately apply
W.(D.)
on the crucial
    issue of whether the appellant knew of the presence of the cocaine.

[2]

Accordingly, the appeal is allowed, the conviction is set aside and a
    new trial is ordered.


